Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Brachium, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA Brachium Labs, LLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  660 Fourth St., Ste. 121
                                  San Francisco, CA 94107
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  San Francisco                                                   Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  300 Deerwood Rd. San Ramon, CA 94583
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       brachium.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




              Case: 21-30047               Doc# 1       Filed: 01/25/21           Entered: 01/25/21 13:03:19                    Page 1 of 27
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Brachium, Inc.                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5417

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                          X The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                            
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


              Case: 21-30047                Doc# 1          Filed: 01/25/21          Entered: 01/25/21 13:03:19                     Page 2 of 27
Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor   Brachium, Inc.                                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




             Case: 21-30047              Doc# 1          Filed: 01/25/21           Entered: 01/25/21 13:03:19                     Page 3 of 27
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    Brachium, Inc.                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 25, 2021
                                                  MM / DD / YYYY


                             X   /s/ Yaz Shehab                                                           Yaz Shehab
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Iain A. Macdonald                                                     Date January 25, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Iain A. Macdonald 051073
                                 Printed name

                                 Macdonald Fernandez LLP
                                 Firm name

                                 221 Sansome Street, Third Floor
                                 San Francisco, CA 94104
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (415) 362-0449                Email address


                                 051073 CA
                                 Bar number and State




              Case: 21-30047             Doc# 1         Filed: 01/25/21             Entered: 01/25/21 13:03:19                    Page 4 of 27
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                     RESOLUTION OF BOARD OF DIRECTORS OF
                                BRACHIUM, INC.
                              a Delaware corporation


   Whereas, it is in the best interest of BRACHIUM, INC., a Delaware corporation (the
“Company”) to file a voluntary petition in the United States Bankruptcy Court pursuant to Chapter
11 Subchapter V of Title 11 of the United States Code;

    Be It Therefore Resolved, that Yaz Shehab, Chief Executive Officer of this Company, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a
Chapter 11 Subchapter V voluntary bankruptcy case on behalf of the Company;

   Be It Further Resolved, that Yaz Shehab, Chief Executive Officer of this Company, is
appointed Responsible Individual and is authorized and directed to appear in all bankruptcy
proceedings on behalf of the Company, and to otherwise do and perform all acts and deeds and to
execute and deliver all necessary documents on behalf of the Company in connection with such
bankruptcy case; and

    Be It Further Resolved, that Yaz Shehab, Chief Executive Officer of this Company, is
authorized and directed to employ the law firm of Macdonald Fernandez LLP to represent the
Company in such bankruptcy case.


  Date January _22_, 2021        Signed
                                                      Ashar Ahmed,
                                                      Secretary




Case: 21-30047      Doc# 1    Filed: 01/25/21     Entered: 01/25/21 13:03:19       Page 5 of 27
                       MINUTES OF SPECIAL MEETING OF
                          BOARD OF DIRECTORS OF
                                      BRACHIUM, INC.
                                    a Delaware corporation

   A special meeting of the Board of Directors of BRACHIUM, INC., a Delaware corporation,
was held on January _22_, 2021, at San Francisco, California, in person, by telephone or video
conference. The following Directors were present at the meeting:

   Yaz Shehab
   Hadi Akeel

    The meeting was duly called to order and it was announced that the meeting was held pursuant
to written waiver of notice and consent to the holding of the meeting. It was then moved, seconded
and resolved to dispense with the reading of the minutes of the last meeting. Upon motion duly
made, seconded, and unanimously carried, the following resolutions were adopted:

   Whereas, it is in the best interest of BRACHIUM, INC., a Delaware corporation (the
“Company”) to file a voluntary petition in the United States Bankruptcy Court pursuant to Chapter
11 Subchapter V of Title 11 of the United States Code;

    Be It Therefore Resolved, that Yaz Shehab, Chief Executive Officer of this Company, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a
Chapter 11 voluntary bankruptcy case on behalf of the Company;

   Be It Further Resolved, that Yaz Shehab, Chief Executive Officer of this Company, is
appointed Responsible Individual and is authorized and directed to appear in all bankruptcy
proceedings on behalf of the Company, and to otherwise do and perform all acts and deeds and to
execute and deliver all necessary documents on behalf of the Company in connection with such
bankruptcy case; and

    Be It Further Resolved, that Yaz Shehab, Chief Executive Officer of this Company, is
authorized and directed to employ the law firm of Macdonald Fernandez LLP to represent the
Company in such bankruptcy case.

   There being no further business to come before the meeting, the meeting was duly adjourned.

  Date January _22__, 2021        Signed
                                                      Ashar Ahmed,
                                                      Secretary




Case: 21-30047      Doc# 1     Filed: 01/25/21    Entered: 01/25/21 13:03:19       Page 6 of 27
   WAIVER OF NOTICE AND CONSENT OF HOLDING AND SPECIAL
            MEETING OF BOARD OF DIRECTORS OF
                                     BRACHIUM, INC.
                                    a Delaware corporation

    The undersigned Directors of BRACHIUM, INC., a Delaware corporation, hereby waive
notice of and consent to the holding of a special meeting on the 22
                                                                  ___ day of January, 2021, at San
Francisco, California, in person, by telephone or video conference, and agree that business
transacted at the meeting shall be as valid and legal and have the same force and effect as though
that meeting were held after notice duly given.


                                             Signed: ________________________________
                                                     Yaz Shehab, Director

                                             Signed: ________________________________
                                                     Hadi Akeel, Director




Case: 21-30047      Doc# 1     Filed: 01/25/21    Entered: 01/25/21 13:03:19       Page 7 of 27
                    STATEMENT REGARDING AUTHORITY
                        TO SIGN AND FILE PETITION

    I, Ashar Ahmed, declare under penalty of perjury that I am the duly appointed, qualified and
acting Secretary of BRACHIUM, INC., a Delaware corporation, and that the following is a true
and correct copy of the resolutions adopted by the Directors of said company at a special meeting
duly called and held on the _22__ day of January, 2021.

   “Whereas, it is in the best interest of BRACHIUM, INC., a Delaware corporation, a California
professional corporation (the “Company”) to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 Subchapter V of Title 11 of the United States Code;

    Be It Therefore Resolved, that Yaz Shehab, Chief Executive Officer of this Company, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a
Chapter 11 voluntary bankruptcy case on behalf of the Company;

   Be It Further Resolved, that Yaz Shehab, Chief Executive Officer of this Company, is
appointed Responsible Individual and is authorized and directed to appear in all bankruptcy
proceedings on behalf of the Company, and to otherwise do and perform all acts and deeds and to
execute and deliver all necessary documents on behalf of the Company in connection with such
bankruptcy case; and

    Be It Further Resolved, that Yaz Shehab, Chief Executive Officer of this Company, is
authorized and directed to employ the law firm of Macdonald Fernandez LLP to represent the
Company in such bankruptcy case.”

  Date January _22_, 2021        Signed
                                                      Ashar Ahmed,
                                                      Secretary




Case: 21-30047      Doc# 1    Filed: 01/25/21     Entered: 01/25/21 13:03:19       Page 8 of 27
Case: 21-30047   Doc# 1   Filed: 01/25/21   Entered: 01/25/21 13:03:19   Page 9 of 27
Case: 21-30047   Doc# 1   Filed: 01/25/21 Entered: 01/25/21 13:03:19   Page 10 of
                                        27
 Fill in this information to identify the case:

 Debtor name         Brachium, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 25, 2021                        X /s/ Yaz Shehab
                                                                       Signature of individual signing on behalf of debtor

                                                                       Yaz Shehab
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




              Case: 21-30047                    Doc# 1           Filed: 01/25/21 Entered: 01/25/21 13:03:19                       Page 11 of
                                                                               27
 Fill in this information to identify the case:
 Debtor name Brachium, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                     Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AJW Solo 401k                   Aaron White                    Unsecured                                                                                                 $63,865.75
 Trust                                                          Noteholder
 Attn: Aaron White               aarondds2004@gm
 5420 Cherokee Draw              ail.com
 Rd                              (512) 380-1740
 Austin, TX 78738
 Associated                      Scott Soderquist               Unsecured                                                                                                 $64,449.32
 Orthodontists                                                  Noteholder
 Attn: Scott                     sasdds2001@me.c
 Soderquist                      om
 118 N Larkin Ave                (773) 350-9473
 Joliet, IL 60435
 Dentobot, LLC                   Eric Streid                    Unsecured                                                                                               $157,091.78
 Attn: Eric Streid                                              Noteholder
 613 W. Glen Ave                 tim@macro-wealth.
 Peoria, IL 61614                com
                                 (847) 363-5502
 Derek Ming-Dar                  Frank Busch, Esq. Unsecured                                                                                                            $291,013.70
 Chen                                              Noteholder
 c/o Frank Busch                 busch@wvbrlaw.c
 100 Pine Street                 om
 Ste 725                         (415) 357-8900
 San Francisco, CA
 94111
 Dominic Giampaolo               Dominic                        Unsecured                                                                                               $180,082.19
 8 Balsam St                     Giampaolo                      Noteholder
 Lewiston, ME 04240
                     dgiampaolo@gmail
                     .com
                     (650) 906-0637
 Eric M. Barnes      Eric M. Barnes   Unsecured                                                                                                                           $64,449.32
 3720 Culloden St                     Noteholder
 Flossmoor, IL 60422 e.m.barnes@sbcgl
                     obal.net
                     (773) 734-1500




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case: 21-30047                   Doc# 1          Filed: 01/25/21 Entered: 01/25/21 13:03:19                                       Page 12 of
                                                                                   27
 Debtor    Brachium, Inc.                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 GLG Technology &                Gordon Gu                      Unsecured                                                                                               $106,881.32
 Venture Inc.                                                   Noteholder
 Attn: Gordon Gu                 gordongu@yahoo.
 PO Box 12053                    com
 Zephyr Cove, NV                 (925) 366-8688
 89448
 Infinity Law Group              Ashar Ahmed                    Litigation legal                                                                                          $64,149.60
 111 Deerwood Road                                              Fees
 Ste 200                         aahmed@infinityla
 San Ramon, CA                   wca.com
 94583                           415-902-9086
 Issac Yue                       Isaac Yue                      Unsecured                                                                                                 $76,638.90
 7000 S. Adams                                                  Noteholder
 Chicago, IL 60527    yuesmiles@gmail.c
                      om
                      (773) 350-0074
 Michael Wong         Michael Wong      Unsecured                                                                                                                       $121,172.61
 203 Shrewsbury Ct                      Noteholder
 Mahwah, NJ 07430     kingmeow@verizo
                      n.net
                      (201) 995-7331
 MLM Law Firm         Megan Lopp        Litigation legal                                                                                                                  $79,857.66
 1030 W Chicago Ave Mathias             Fees
 3rd Floor
 Chicago, IL 60642    megan@loppmathi
                      aslaw.com
                      312-741-8090
 Osnaburge Ventures Frank Busch, Esq. Unsecured                                                                                                                         $258,731.51
 LLC                                    Noteholder
 Shirley Yeh, c/o     busch@wvbrlaw.c
 Frank Busch          om
 100 Pine Street      415-357-8900
 Ste 725
 San Francisco, CA
 94111
 Paul A. DiFranco,    Paul A. DiFranco, Unsecured                                                                                                                       $128,898.63
 Jr., DDS             Jr., DDS          Noteholder
 213 N Dee Rd
 Park Ridge, IL 60068 da2docf@gmail.co
                      m
                      (847) 226-7382
 Richard Strong       Richard Strong    Unsecured                                                                                                                       $125,528.77
 5603 Bamboo Circle                     Noteholder
 Harlingen, TX 78552 rrstrong@gmail.co
                      m
                      (408) 893-6348
 Robert M. Wohler     Robert M. Wohler  Unsecured                                                                                                                         $64,449.32
 45 River Dirve South                   Noteholder
 Penthouse 3403       robert.wohler@gm
 Jersey City, NJ      ail.com
 07310                (917) 626-6296



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case: 21-30047                   Doc# 1          Filed: 01/25/21 Entered: 01/25/21 13:03:19                                       Page 13 of
                                                                                   27
 Debtor    Brachium, Inc.                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ronald Mizrahi                  Ronald Mizrahi                 Unsecured                                                                                                 $63,783.56
 976 E. 9th St.                                                 Noteholder
 Brooklyn, NY 11230              orthod@aol.com
                                 (718) 998-5100
 Ryan Wiesemann                  Ryan Wiesemann                 Unsecured                                                                                                 $63,865.75
 894 Fred Lively Rd                                             Noteholder
 Bowling Green, KY   rbwiesemann@aol.
 42104               com
                     (270) 799-8238
 Thomas J. Marcel    Thomas J. Marcel   Unsecured                                                                                                                       $106,571.51
 1936 Chalon Glen Ct                    Noteholder
 Livermore, CA       tjmarcel@marcelor
 94550               thodontics.com
                     (925) 784-7904
 Tzeye Huang         Joy Huang          Unsecured                                                                                                                       $239,945.21
 (Joy Huang)                            Noteholder
 21715 Noonan Ct     joyfultooth@gmail.
 Cupertino, CA 95014 com
                     408-857-7899
 Wilson Sonsini Law Laurie Westerheide Corporate Legal                                                                                                                  $121,435.09
 Firm (WSGR)                            Fees
 Attn: Accounts      Lwesterheide@ws
 Receivable          gr.com
 650 Page Mill Rd    (650) 493-9300
 Palo Alto, CA 94304




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case: 21-30047                   Doc# 1          Filed: 01/25/21 Entered: 01/25/21 13:03:19                                       Page 14 of
                                                                                   27
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Brachium, Inc.                                                                                  Case No.
                                                                                   Debtor(s)                Chapter    11

                                                   STATEMENT PURSUANT TO RULE 2016(B)
The undersigned, pursuant to Rule 2016(b), Bankruptcy Rules, states that:

1.          The undersigned is the attorney for the debtor(s) in this case.

2.          The compensation paid or agreed to be paid by the debtor(s), to the undersigned is:
             a)      For legal services rendered or to be rendered in contemplation of and in
                     connection with this case                                                                         $               25,000.00
             b)      Prior to the filing of this statement, debtor(s) have paid                                        $               25,000.00
             c)      The unpaid balance due and payable is                                                             $                    0.00

3.          $ 1,738.00            of the filing fee in this case has been paid.

4.          The Services rendered or to be rendered include the following:
            a.     Analysis of the financial situation, and rendering advice and assistance to the debtor(s) in determining
                   whether to file a petition under title 11 of the United States Code.
            b.     Preparation and filing of the petition, schedules, statement of affairs and other documents required by the
                   court.
            c.     Representation of the debtor(s) at the meeting of creditors.

5.          The source of payments made by the debtor(s) to the undersigned was from earnings, wages and compensation for
            services performed, and

6.          The source of payments to be made by the debtor(s) to the undersigned for the unpaid balance remaining, if any,
            will be from earnings, wages and compensation for services performed, and

7.          The undersigned has received no transfer, assignment or pledge of property from debtor(s) except the following
            for the value stated:

8.          The undersigned has not shared or agreed to share with any other entity, other than with members of
            undersigned's law firm, any compensation paid or to be paid except as follows:

 Dated: January 25, 2021                                                          Respectfully submitted,

                                                                                  /s/ Iain A. Macdonald
                                                                                  Attorney for Debtor: Iain A. Macdonald 051073
                                                                                  Macdonald Fernandez LLP
                                                                                  221 Sansome Street, Third Floor
                                                                                  San Francisco, CA 94104
                                                                                  (415) 362-0449 Fax: (415) 394-5544




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case: 21-30047                    Doc# 1           Filed: 01/25/21 Entered: 01/25/21 13:03:19                 Page 15 of
                                                                               27
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Brachium, Inc.                                                                                            Case No.
                                                                                    Debtor(s)                         Chapter         11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 George Wong                                                         Common           2,800,000                                  33%
 3191 Ashbourne Circle                                               Shares
 San Ramon, CA 94583

 Hadi Akeel                                                          Common           2,800,000                                  33%
 3000 Holiday Drive                                                  Shares
 Apt 1505
 Fort Lauderdale, FL 33316

 WS Investment Company, LLC                                          Common           100,000                                    1%
 WSGR 600 Page Mill Rd.                                              Shares
 Palo Alto, CA 94304

 Yaz Shehab                                                          Common           2,800,000                                  33%
 660 4th St., #121                                                   Shares
 San Francisco, CA 94107


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date January 25, 2021                                                        Signature /s/ Yaz Shehab
                                                                                            Yaz Shehab

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


              Case: 21-30047                    Doc# 1           Filed: 01/25/21 Entered: 01/25/21 13:03:19                                Page 16 of
                                                                               27
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Brachium, Inc.                                                                                 Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Brachium, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 George Wong
 3191 Ashbourne Circle
 San Ramon, CA 94583
 Hadi Akeel
 3000 Holiday Drive
 Apt 1505
 Fort Lauderdale, FL 33316
 Yaz Shehab
 660 4th St., #121
 San Francisco, CA 94107




 None [Check if applicable]




 January 25, 2021                                                      /s/ Iain A. Macdonald
 Date                                                                  Iain A. Macdonald 051073
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Brachium, Inc.
                                                                       Macdonald Fernandez LLP
                                                                       221 Sansome Street, Third Floor
                                                                       San Francisco, CA 94104
                                                                       (415) 362-0449 Fax:(415) 394-5544




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case: 21-30047                    Doc# 1           Filed: 01/25/21 Entered: 01/25/21 13:03:19                Page 17 of
                                                                               27
                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                             Case No.
           Brachium, Inc.




                                                 Debtor(s).               /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 9 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: January 25, 2021


                                                                              /s/ Iain A. Macdonald
                                                                              Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy




              Case: 21-30047                    Doc# 1           Filed: 01/25/21 Entered: 01/25/21 13:03:19         Page 18 of
                                                                               27
x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    Internal Revenue Service
    P.O. Box 7346
    Philadelphia, PA 19101



    Franchise Tax Board
    Bankruptcy Section, MS A-340
    Post Office Box 2952
    Sacramento, CA 95812



    Adam Rutherford
    547 Humboldt Way
    Livermore, CA 94551



    AJW Solo 401k Trust
    Attn: Aaron White
    5420 Cherokee Draw Rd
    Austin, TX 78738



    Alexander Roy
    1060 Brickell Ave
    #413
    Miami, FL 33131



    Alexander Roy TTEE Henry Roy Trust
    Attn: Alexander Roy
    1060 Brickell Ave
    #413
    Miami, FL 33131



    American Express
    PO BOX 0001
    Los Angeles, CA 90096-8000



    Andrew Cooper
    2800 NW 28th Street
    Boca Raton, FL 33434




    Case: 21-30047   Doc# 1   Filed: 01/25/21 Entered: 01/25/21 13:03:19   Page 19 of
                                            27
Associated Orthodontists
Attn: Scott Soderquist
118 N Larkin Ave
Joliet, IL 60435



Audrey Lo
106 Covewood Court
Cary, NC 27513-1784



Bank of America
PO BOX 982238
EL Paso, TX 79998-2238



Bojil Velinov
11525 Scripps Lake Dr.
San Diego, CA 92131



C. Michael Samson
2 Bruce Path
Short Hills, NJ 07078



Chun Man Cho
28-05 150th Street
1st Floor
Flushing, NY 11354



Cohorn Law
101 California St
Ste 2710
San Francisco, CA 94111



CPMC Law Firm
1261 Locust St.
Ste. C26
Walnut Creek, CA 94596




Case: 21-30047   Doc# 1   Filed: 01/25/21 Entered: 01/25/21 13:03:19   Page 20 of
                                        27
Daniel Aneszko
1924 Glen Oak Dr
Glenview, IL 60025



Dante A. Gonzales
4532 Dublin Blvd.
Dublin, CA 94568



David Wu
105-25 67th Road
Apt 4H
Forest Hills, NY 11375



Dentobot, LLC
Attn: Eric Streid
613 W. Glen Ave
Peoria, IL 61614



Derek Ming-Dar Chen
c/o Frank Busch
100 Pine Street
Ste 725
San Francisco, CA 94111



Dominic Giampaolo
8 Balsam St
Lewiston, ME 04240



Donna Crawford
30 W. Oak St.
Apt 5E
Chicago, IL 60610



Edmund L. Ng Trust u/a/d 4/10/2015
Attn: Edmund L. Ng
519 The Lane
Hinsdale, IL 60521




Case: 21-30047   Doc# 1   Filed: 01/25/21 Entered: 01/25/21 13:03:19   Page 21 of
                                        27
Eric M. Barnes
3720 Culloden St
Flossmoor, IL 60422



Esteban Hernandez
8228 Rhoda Ave
Dublin, CA 94568



George Wong
3191 Ashbourne Circle
San Ramon, CA 94583



Gilbert Passin
7866 Flagstone Drive
Pleasanton, CA 94588



GLG Technology & Venture Inc.
Attn: Gordon Gu
PO Box 12053
Zephyr Cove, NV 89448



Hadi A Akeel Revocable Trust / Dr. Hadi
Attn: Hadi Akeel
3000 Holiday Drive
Apt 1505
Fort Lauderdale, FL 33316



Hadi Akeel
3000 Holiday Drive
Apt 1505
Fort Lauderdale, FL 33316



Huddleston Sipos Law Firm
1280 Civic Drive
Ste 210
Walnut Creek, CA 94596




Case: 21-30047   Doc# 1   Filed: 01/25/21 Entered: 01/25/21 13:03:19   Page 22 of
                                        27
Infinity Law Group
111 Deerwood Road
Ste 200
San Ramon, CA 94583



Issac Yue
7000 S. Adams
Chicago, IL 60527



Justin S. Cooper
11 Plaza Real S.
Unit 207
Boca Raton, FL 33434



Kenneth Bloom
1441 9th Ave
#1701
San Diego, CA 92101



Marianne T. Mason
4082 Belair Lane
Apt 10
Naples, FL 34103



Mark Stephany
1716 Dupont Ave S.
Minneaplois, MN 55403



McCaffrey Foundation
Attn: Garth McCaffrey
6462 E Oberlin Way
Scottsdale, AZ 85266



Michael A Hess Revocable Trust
Attn: Michael Hess
617 Balibay Rd
Appollo Beach, FL 33572




Case: 21-30047   Doc# 1   Filed: 01/25/21 Entered: 01/25/21 13:03:19   Page 23 of
                                        27
Michael S. Weber, Jr.
9 Steele Ave
Annapolis, MD 21401



Michael Wong
203 Shrewsbury Ct
Mahwah, NJ 07430



MLM Law Firm
1030 W Chicago Ave
3rd Floor
Chicago, IL 60642



Osnaburge Ventures LLC
Shirley Yeh, c/o Frank Busch
100 Pine Street
Ste 725
San Francisco, CA 94111



Paul A. DiFranco, Jr., DDS
213 N Dee Rd
Park Ridge, IL 60068



Paul Rutherford
7686 Quail Creek Cir
Dublin, CA 94568



Richard Strong
5603 Bamboo Circle
Harlingen, TX 78552



Robert M. Wohler
45 River Dirve South
Penthouse 3403
Jersey City, NJ 07310




Case: 21-30047   Doc# 1   Filed: 01/25/21 Entered: 01/25/21 13:03:19   Page 24 of
                                        27
Ronald Mizrahi
976 E. 9th St.
Brooklyn, NY 11230



Rui Sergio Seu
40 Possum Way
New Providence, NJ 07974



Rutherford Family Trust
Attn: Paul Rutherford
7686 Quail Creek Cir
Dublin, CA 94568



Ryan Wiesemann
894 Fred Lively Rd
Bowling Green, KY 42104



Seung-Hee Rhee
5 East 22 Street
Apt 29-A
New York, NY 10010



Shih Chang Chou
809 North Maple Ave
Montebello, CA 90640-2425



Shui Man Chou
5 Peach Hill Court
Ramsey, NJ 07446



Sophia Leung
Beverly Hill, Flat 2
Tower B, 10/Fl, 6 Broadwood Road
Happy Valley, HONG KONG




Case: 21-30047   Doc# 1   Filed: 01/25/21 Entered: 01/25/21 13:03:19   Page 25 of
                                        27
Steven Feldman
40 Gail Ct
Wayside, NJ 07712



Syed M. Tariq
12003 Paladora Point Ct
Houston, TX 77041



Syed Yasir Zaidi
1993 Dell Rose Drive
Bloomfield Hills, MI 48302



Tarek A. Fadel
2739 N Southport Ave
Chicago, IL 60614



Tarek A. Fadel Living Trust
Attn: Tarek Fadel
2739 N Southport Ave
Chicago, IL 60614



Thomas J. Marcel
1936 Chalon Glen Ct
Livermore, CA 94550



Tom Grube
710 Kellerman Court
Granite Bay, CA 95746



Tronvest Capital, SPC
c/o Frank Busch, Esq.
100 Pine Street
Ste 725
San Francisco, CA 94111




Case: 21-30047   Doc# 1   Filed: 01/25/21 Entered: 01/25/21 13:03:19   Page 26 of
                                        27
Tzeye Huang
(Joy Huang)
21715 Noonan Ct
Cupertino, CA 95014



Uzma Khan
5540 Darlington Road
Pittsburgh, PA 15217



William Ryan
15325 Meadowwood Drive
Grand Haven, MI 49417



Wilson Sonsini Law Firm (WSGR)
Attn: Accounts Receivable
650 Page Mill Rd
Palo Alto, CA 94304



WS Investment Company, LLC
WSGR 600 Page Mill Rd.
Palo Alto, CA 94304



Yaz Shehab
660 4th St., #121
San Francisco, CA 94107




Case: 21-30047   Doc# 1   Filed: 01/25/21 Entered: 01/25/21 13:03:19   Page 27 of
                                        27
